

116 HR 7637 IH: New Executive Workgroup for the White House as an Iconic Treasure Expressing Honor, Obligation, Unity, Strength, and Excellence of our Nation Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7637IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo establish a New Executive Workgroup for the White House as an Iconic Treasure Expressing Honor, Obligation, Unity, Strength, and Excellence of our Nation (a New White House) to develop a plan to replace the existing White House with a new residence and working space for the President, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the New Executive Workgroup for the White House as an Iconic Treasure Expressing Honor, Obligation, Unity, Strength, and Excellence of our Nation Act or the New White House Act.(b)FindingsCongress finds the following:(1)In 1789, the United States became the world's first modern national constitutional republic.(2)In 1791, the Nation’s first president, George Washington, selected the site for the White House, and the cornerstone was laid in 1792, after a competition design submitted by Irish-born architect James Hoban was chosen.(3)The security of the White House and the First Family has always been of utmost importance to the Nation.(4)The security needs of the White House have evolved along with the Nation. As conditions warranted, the White House has been modified in order to meet these evolving needs.(5)In 1808, the first fence around the White House was constructed under the oversight of Thomas Jefferson’s administration. This fence was constructed of wooden split-rail barriers on three sides of the grounds and a retaining wall on the other side which bordered the Potomac River wetlands.(6)In the 1930s, the wrought-iron fence of the 19th century was replaced by a steel fence tipped with tall bronze spears.(7)The current fence is about 7-feet tall and there are plans to install a taller one in 2018.(8)During World War II, security became especially strict. The remaining gaps in the White House fence were closed and access to the driveways was restricted. At the same time, the gates to the White House grounds were reinforced.(9)In 1983, following a truck-bomb attack on the U.S. Marine barracks in Lebanon, low concrete walls were put up around the White House.(10)With the rise of vehicle traffic in Washington DC, bollards—sturdy, vertical posts—were added to prevent security breaches by automobiles.(11)In 1950, an assassination attempt on President Harry S. Truman further raised concerns over the safety of the President.(12)In the 20th century, there were numerous instances of the White House perimeter being breached by those who wished to reach the President.(13)On April 13, 1912, Michael Winter made it several feet inside the front door of the White House before being stopped by staff. This was his second attempt to reach President William Howard Taft.(14)On September 26, 1963, Doyle Allen Hicks rammed his pickup truck through the White House gates and drove 25 feet into the North Portico main entrance. He intended to reach President John F. Kennedy.(15)On February 17, 1974, Robert K. Preston, an Army private, stole a helicopter from Fort Meade, Maryland. He hovered over the Washington Monument and the White House grounds before leading two State police helicopters on an aerial chase around Maryland and Washington, DC. Preston then returned to the White House and officers were forced to shoot at the helicopter. Preston was upset about flunking out of flight school.(16)On February 22, 1974, Samuel Joseph Byck tried to hijack a Delta passenger jet at Baltimore-Washington International Airport. His intention was to crash the jet into the White House. He forced his way onto the plane and killed an airport policeman and the copilot before being shot by police.(17)On December 25, 1974, Marshall Fields crashed his automobile through the Northwest Gate of the White House and drove close to the North Portico. He threatened to detonate explosives which he had strapped to his body. Fields surrendered to officials after hours of negotiation.(18)In October 1978, Anthony Henry scaled the White House fence while wielding a knife. He slashed two officers before White House guards were able to subdue him. He intended to find President Jimmy Carter.(19)On September 12, 1994, Frank Eugene Corder stole a Cessna plane and entered the prohibited airspace around the White House. He crashed on the lawn just south of the Executive Mansion.(20)On October 29, 1994, Francisco Martin Duran, armed with a semiautomatic rifle, fired over 29 rounds at the White House from the sidewalk on Pennsylvania Avenue. He intended to kill President Bill Clinton.(21)On May 23, 1995, Leland W. Modjeski climbed over the White House fence and ran towards the White House with a handgun. He was shot by the Secret Service.(22)On September 11, 2001, President George W. Bush was taken to an undisclosed location due to security concerns at the White House following attacks on the World Trade Center and the Pentagon.(23)A 2015 House of Representatives report showed that there were 104 attempted breaches of White House security between April 2005 and April 2015.(24)On November 11, 2011, Oscar Ramiro Ortega-Hernandez fired an assault rifle at the White House. He hit the residential wing of the building at least seven times. This attack was not immediately detected and Ortega-Hernandez was not found and arrested for 5 days.(25)On January 26, 2015, the Secret Service was forced to lock down the White House due to a drone flying above the White House grounds. The drone crashed on the Southeast side of the complex.(26)On November 26, 2015, a man draped in an American flag jumped the White House fence during a Thanksgiving celebration at the Executive Residence.(27)It is now time to build an Executive Office and Residence which takes modern national security concerns into account and will be able to serve the Office of the President far into the future.2.Establishment of CommissionThere is established the Commission for the Construction of a Modern Executive Mansion and Office Complex for the President (hereafter referred to as the Commission).3.DutiesThe Commission shall carry out the following duties:(1)The development of a plan, including a site selection plan, to replace the existing White House with a new residence and working space for the President in the District of Columbia which meets modern standards for security, access, and the needs of the President and the President’s staff.(2)The development of a plan (including a plan for fundraising) for the preservation of the documents, artifacts, and artworks which reflect the history of the existing White House and for making such items accessible for public viewing, including by establishing a museum, with the goal of promoting public knowledge of the history of the White House and the individuals, including family members of the Presidents, who lived and worked there.(3)The development of a plan for the temporary relocation of the residence and working space of the President and the President’s staff while the new residence and working space is under construction.4.Membership(a)Number and appointmentThe Commission shall be composed of the following members:(1)Each living former President (as of the date of the enactment of this Act) or the living former President’s designee.(2)The Administrator of General Services or the Administrator’s designee.(3)The Secretary of Homeland Security or the Secretary’s designee.(4)Each former Director of the Secret Service who served during the term of office of President George W. Bush or President Barack Obama.(5)The Archivist of the United States or the Archivist’s designee.(6)A representative of each Presidential library which is not administered by the National Archives and Records Administration though the Office of Presidential Libraries.(7)One individual appointed by the President from among a list provided by the Speaker of the House of Representatives.(8)One individual appointed by the President from among a list provided by the minority leader of the House of Representatives.(9)One individual appointed by the President from among a list provided by the majority leader of the Senate.(10)One individual appointed by the President from among a list provided by the minority leader of the Senate.(11)One individual appointed by the President with expertise in the field of historic preservation.(12)One individual appointed by the President with expertise in the field of civil engineering.(13)One individual appointed by the President with expertise in the field of landscape architecture and botany.(14)One individual appointed by the President with expertise in the field of security.(b)Time of appointmentEach initial appointment of a member of the Commission shall be made before the expiration of the 180-day period beginning on the date of the enactment of this Act.(c)TermsEach member shall be appointed for the life of the Commission.(d)VacanciesA vacancy in the Commission shall not affect the powers of the Commission but shall be filled in the manner in which the original appointment was made.(e)Basic payMembers shall serve on the Commission without pay.(f)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.(g)ChairThe Commission shall select a Chair from among the members of the Commission.(h)MeetingsThe Commission shall meet at the call of the Chair.5.Director and staff(a)DirectorThe Commission may appoint and fix the pay of a Director and such additional personnel as the Commission considers to be appropriate.(b)Applicability of certain civil service laws(1)DirectorThe Director of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(2)StaffThe staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(c)Staff of Federal AgenciesUpon the request of the Chair of the Commission, the head of any Federal department or agency may detail, without reimbursement, any of the personnel of that department or agency to the Commission to assist in carrying out its duties under this Act.6.Powers(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be appropriate.(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take by this Act.(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable the Commission to carry out this Act. Upon request of the Chair of the Commission, the head of that department or agency shall furnish that information to the Commission.(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.(f)DonationsThe Commission may accept donations of supplies, money, and services to carry out its responsibilities.7.Reports(a)Interim reportsThe Commission may submit to Congress such interim reports as the Commission considers to be appropriate.(b)Final reportThe Commission shall submit a final report to Congress not later than 2 years after the date of the enactment of this Act. The final report shall contain final versions of the plans the Commission is required to develop under section 3, together with such other information and recommendations as the Commission considers appropriate with respect to such plans.8.TerminationThe Commission shall terminate 120 days after submitting the final report of the Commission under section 7.9.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.